DETAILED ACTION
This action is a response to an application filed on 4/21/21 in which claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (Pub. No.: 2018/0145737), herein Rahman and Tsai et al. (Pub. No.: 2018/0323846)
	
As to claim 1, Rahman teaches a method of wireless communication, comprising: 
	receiving, at a user equipment (UE), one or more channel quality reference signal resources from a serving base station, wherein each of the one or more channel quality reference signal resources includes one or more antenna ports over each sector within a receive area of the UE (Rahman [0090] CSI-RS transmission from eNB [0097] The UE may be configured with multiple CSI types or resolutions. For example, the UE may be configured with both high-res (or explicit) and partial port CSI reporting. According to the configuration, the UE reports explicit CSI for the partial antenna ports [0088] have different beam directions (each sector)); 
	reporting, by the UE, a resource selection feedback message to the serving base station wherein the resource selection feedback message identifies selected channel quality resources of the one or more channel quality reference signal resources for each sector; 
(Rahman [0106] CSI feedback framework indicates the selection of a beam group (resource selection) (comprising of L beams) from a master beam group. CSI 1 may also include a rank indicator (i.e., RI) associated with the selected beam group in some CSI reporting types. The second CSI component (i.e., CSI 2) is specific to the configured CSI reporting resolution [0088] have different beam directions (each sector))
	receiving, at the UE, a channel state information-reference signal (CSI-RS) resource configured with two or more antenna ports and beamformed according to the selected channel quality resources identified in the resource selection feedback message, wherein one of the two or more antenna ports is assigned to one of the each sector within the receive area and another of the two or more antenna ports is assigned to another of the each sector within the receive area (Rahman [0085] a plurality of antenna elements is mapped onto one CSI-RS port and [0087] “CLASS B” reporting with K=1 CSI-RS resource which corresponds to UE-specific beamformed CSI-RS and [0088] at least some CSI-RS port-resource combinations have different beam directions).; and 

	Rahman does teach
	reporting, by the UE, a port selection feedback for each sector including one or more co-phasing coefficients and an amplitude indicator for each sector, wherein the amplitude indicator identifies a wideband amplitude including one of a wideband quantization level or a wideband dynamic single frequency network (SFN) activation indicator, and a subband amplitude including one of a subband quantization level or a subband dynamic SFN activation indicator 

	However Tsai does teach

	reporting, by the UE, a port selection feedback for each sector including one or more co-phasing coefficients and an amplitude indicator for each sector, wherein the amplitude indicator identifies a wideband amplitude including one of a wideband quantization level or a wideband dynamic single frequency network (SFN) activation indicator, and a subband amplitude including one of a subband quantization level or a subband dynamic SFN activation indicator (Tsai [0059] configure a CSI report setting.. Such reporting techniques or reporting formats can be indicated in, for example, the CSI report settings) [0060] Such existing techniques may also perform WB port selection, may reuse amplitude and co-phasing from Type II SP with W.sub.1 configured to enable port subset selection, may provide SB phase combining coefficients, WB or WB+SB amplitude scaling, and/or the like. techniques discussed herein can be used to configure the UE to use certain codebooks for certain beamformed antenna configurations)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Rahman with Tsai because Tsai teaches such techniques can therefore be used to reduce and/or eliminate the need to report information related to beam selection.

	 
	As to claim 4, Rahman teaches a method of wireless communication, comprising: 
	transmitting, at a base station, one or more channel quality reference signal resources to a served user equipment (UE) over each sector within a receive area of the served UE, wherein each of the one or more channel quality reference signal resources includes one or more antenna ports (Rahman [0090] CSI-RS transmission from eNB [0097] The UE may be configured with multiple CSI types or resolutions. For example, the UE may be configured with both high-res (or explicit) and partial port CSI reporting. According to the configuration, the UE reports explicit CSI for the partial antenna ports [0088] have different beam directions (each sector)); 

	receiving, by the base station, a resource selection feedback message from the served UE, wherein the resource selection feedback message identifies selected channel quality resources of the one or more channel quality reference signal resources for each sector (Rahman [0106] CSI feedback framework indicates the selection of a beam group (resource selection) (comprising of L beams) from a master beam group. CSI 1 may also include a rank indicator (i.e., RI) associated with the selected beam group in some CSI reporting types. The second CSI component (i.e., CSI 2) is specific to the configured CSI reporting resolution [0088] have different beam directions (each sector))
	transmitting, at the base station, a channel state information-reference signal (CSI-RS) resource configured with two or more antenna ports and beamformed according to the selected channel quality resources identified in the resource selection feedback message, wherein one of the two or more antenna ports is assigned to one of the each sector within the receive area and another of the two or more antenna ports is assigned to another of the each sector within the receive area (Rahman [0085] a plurality of antenna elements is mapped onto one CSI-RS port and [0087] “CLASS B” reporting with K=1 CSI-RS resource which corresponds to UE-specific beamformed CSI-RS and [0088] at least some CSI-RS port-resource combinations have different beam directions).; and

	Rahman does not teach
	 receiving, by the base station, a port selection feedback for each sector including one or more co-phasing coefficients and an amplitude indicator for each sector, wherein the amplitude indicator identifies a wideband amplitude including one of a wideband quantization level or a wideband dynamic single frequency network (SFN) activation indicator, and a subband amplitude including one of a subband quantization level or a subband dynamic SFN activation indicator.  
	
	However Tsai does teach
	receiving, by the base station, a port selection feedback for each sector including one or more co-phasing coefficients and an amplitude indicator for each sector, wherein the amplitude indicator identifies a wideband amplitude including one of a wideband quantization level or a wideband dynamic single frequency network (SFN) activation indicator, and a subband amplitude including one of a subband quantization level or a subband dynamic SFN activation indicator (Tsai [0059] configure a CSI report setting.. Such reporting techniques or reporting formats can be indicated in, for example, the CSI report settings) [0060] Such existing techniques may also perform WB port selection, may reuse amplitude and co-phasing from Type II SP with W.sub.1 configured to enable port subset selection, may provide SB phase combining coefficients, WB or WB+SB amplitude scaling, and/or the like. techniques discussed herein can be used to configure the UE to use certain codebooks for certain beamformed antenna configurations)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Rahman with Tsai for the same reasons stated in claim 1. 


	As to claim 8, Rahman teaches an apparatus configured for wireless communication, the apparatus comprising: 
	at least one processor (Rahman Fig. 3 procesor); and
	 a memory coupled to the at least one processor, wherein the at least one processor is configured (Rahman Fig. 3 memory): 
	to receive, at a user equipment (UE), one or more channel quality reference signal resources from a serving base station over each sector within a receive area of the UE, wherein each of the one or more channel quality reference signal resources includes one or more antenna ports (Rahman [0090] CSI-RS transmission from eNB [0097] The UE may be configured with multiple CSI types or resolutions. For example, the UE may be configured with both high-res (or explicit) and partial port CSI reporting. According to the configuration, the UE reports explicit CSI for the partial antenna ports [0088] have different beam directions (each sector)); 
	to report, by the UE, a resource selection feedback message to the serving base station, wherein the resource selection feedback message identifies selected channel quality resources of the one or more channel quality reference signal resources for each sector (Rahman [0106] CSI feedback framework indicates the selection of a beam group (resource selection) (comprising of L beams) from a master beam group. CSI 1 may also include a rank indicator (i.e., RI) associated with the selected beam group in some CSI reporting types. The second CSI component (i.e., CSI 2) is specific to the configured CSI reporting resolution [0088] have different beam directions (each sector))
	NRF NO. QLXX.P1503US20461438/41 to receive, at the UE, a channel state information-reference signal (CSI-RS) resource configured with two or more antenna ports and beamformed according to the selected channel quality resources identified in the resource selection feedback message, wherein one of the two or more antenna ports is assigned to one of the each sector within the receive area and another of the two or more antenna ports is assigned to another of the each sector within the receive area (Rahman [0085] a plurality of antenna elements is mapped onto one CSI-RS port and [0087] “CLASS B” reporting with K=1 CSI-RS resource which corresponds to UE-specific beamformed CSI-RS and [0088] at least some CSI-RS port-resource combinations have different beam directions).;  and 
	Rahman does not teach
	to report, by the UE, a port selection feedback for each sector including one or more co-phasing coefficients and an amplitude indicator for each sector, wherein the amplitude indicator identifies a wideband amplitude including one of a wideband quantization level or a wideband dynamic single frequency network (SFN) activation indicator, and a subband amplitude including one of a subband quantization level or a subband dynamic SFN activation indicator. 
	However Tsai does teach
	to report, by the UE, a port selection feedback for each sector including one or more co-phasing coefficients and an amplitude indicator for each sector, wherein the amplitude indicator identifies a wideband amplitude including one of a wideband quantization level or a wideband dynamic single frequency network (SFN) activation indicator, and a subband amplitude including one of a subband quantization level or a subband dynamic SFN activation indicator (Tsai [0059] configure a CSI report setting.. Such reporting techniques or reporting formats can be indicated in, for example, the CSI report settings) [0060] Such existing techniques may also perform WB port selection, may reuse amplitude and co-phasing from Type II SP with W.sub.1 configured to enable port subset selection, may provide SB phase combining coefficients, WB or WB+SB amplitude scaling, and/or the like. techniques discussed herein can be used to configure the UE to use certain codebooks for certain beamformed antenna configurations)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Rahman with Tsai for the same reasons stated in claim 1. 


		As to claim 11, Rahman teaches an apparatus configured for wireless communication, the apparatus comprising: 
	at least one processor (Rahman Fig. 2 processor); and 
	a memory coupled to the at least one processor, NRF NO. QLXX.P1503US20461439/41 wherein the at least one processor is configured (Rahman Fig. 2 memory): 
	to transmit, at a base station, one or more channel quality reference signal resources to a served user equipment (UE) over each sector within a receive area of the served UE, wherein each of the one or more channel quality reference signal resources includes one or more antenna ports (Rahman [0090] CSI-RS transmission from eNB [0097] The UE may be configured with multiple CSI types or resolutions. For example, the UE may be configured with both high-res (or explicit) and partial port CSI reporting. According to the configuration, the UE reports explicit CSI for the partial antenna ports [0088] have different beam directions (each sector)); 
	to receive, by the base station, a resource selection feedback message from the served UE, wherein the resource selection feedback message identifies selected channel quality resources of the one or more channel quality reference signal resources for each sector (Rahman [0106] CSI feedback framework indicates the selection of a beam group (resource selection) (comprising of L beams) from a master beam group. CSI 1 may also include a rank indicator (i.e., RI) associated with the selected beam group in some CSI reporting types. The second CSI component (i.e., CSI 2) is specific to the configured CSI reporting resolution [0088] have different beam directions (each sector))
	 to transmit, at the base station, a channel state information-reference signal (CSI-RS) resource configured with two or more antenna ports and beamformed according to the selected channel quality resources identified in the resource selection feedback message, wherein one of the two or more antenna ports is assigned to one of the each sector within the receive area and another of the two or more antenna ports is assigned to another of the each sector within the receive area (Rahman [0085] a plurality of antenna elements is mapped onto one CSI-RS port and [0087] “CLASS B” reporting with K=1 CSI-RS resource which corresponds to UE-specific beamformed CSI-RS and [0088] at least some CSI-RS port-resource combinations have different beam directions).;  and 
	Rahman does not teach
	to receive, by the base station, a port selection feedback for each sector including one or more co-phasing coefficients and an amplitude indicator for each sector, wherein the amplitude indicator identifies a wideband amplitude including one of a wideband quantization level or a wideband dynamic single frequency network (SFN) activation indicator, and a subband amplitude including one of a subband quantization level or a subband dynamic SFN activation indicator.  
 	However Tsai does teach
	to receive, by the base station, a port selection feedback for each sector including one or more co-phasing coefficients and an amplitude indicator for each sector, wherein the amplitude indicator identifies a wideband amplitude including one of a wideband quantization level or a wideband dynamic single frequency network (SFN) activation indicator, and a subband amplitude including one of a subband quantization level or a subband dynamic SFN activation indicator (Tsai [0059] configure a CSI report setting.. Such reporting techniques or reporting formats can be indicated in, for example, the CSI report settings) [0060] Such existing techniques may also perform WB port selection, may reuse amplitude and co-phasing from Type II SP with W.sub.1 configured to enable port subset selection, may provide SB phase combining coefficients, WB or WB+SB amplitude scaling, and/or the like. techniques discussed herein can be used to configure the UE to use certain codebooks for certain beamformed antenna configurations)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Rahman with Tsai for the same reasons stated in claim 1. 
	As to claim 2, the combination of Rahman and Tsai teach the method of claim 1, wherein the one or more channel quality reference signal resources includes one of: a CSI-RS resource configuration for communications within a first band of frequency range one (FR1) (Rahman [0096] For FDD systems, on the other hand, it can be acquired using the CSI-RS transmission from eNB, and CSI acquisition and feedback from UE); or one of: one or more CSI-RS resource configurations or one or more synchronization signal blocks (SSBs) for communications within a second band of frequency range two (FR2).  
	Claims 5, 9 and 12 are rejected for the same reasons stated in claim 2.

	As to claim 3, the combination of Rahman and Tsai teach the method of claim 2, wherein the resource selection feedback message includes one of: NRF NO. QLXX.P1503US20461436/41 
	a Type-1 single panel codebook CSI feedback message for communications within the first band of FR1, or 
	one of a CSI-RS resource indicator (CRI) (Rahman [0090] CSI feedback framework is “implicit” in the form of CQI/PMFRI (and CRI in the LTE specification) derived from a codebook) or 
	SSB index for communications within the second band of FR2, wherein the CRI identifies a CSI-RS resource of the one or more CSI-RS resource configurations and the SSB index identifies an SSB of the one or more SSBs.

 
	Claims 6, 10 and 13 are rejected for the same reasons stated in claim 3.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467